Mr. Presiding Justice O’Connor specially concurring: I agree with what is said in the foregoing opinion but the pleadings on the question whether the note in suit was owned by Dora Oberheide is of no importance because the evidence offered by defendants is that they • paid Dora the note in full, in installments. Having paid the note to her, as their evidence shows, and as they contend in this court, they ought not now be permitted to stultify themselves and say the title to the note was not in Dora. I go further than does the opinion of the court and say, although the point is not made, that there is no warrant for the judgment in the instant case against the three Oberheide sons. The note is not signed by them as individuals but as vice-president, treasurer and secretary, respectively, of the coal company. In these circumstances they are not individually liable. Section 20, ch. 98, Ill. Rev. Stat. 1939 [Jones Ill. Stats. Ann. 89.040]. That section provides: “Sec. 20. Where the instrument contains, or a person adds to his signature, words indicating that he signs for or on hehalf of the principal, or in a representative capacity, he is not liable on the instrument if he was duly authorized. ’ ’ (See Tampa Investment & Securities Co. v. Taylor, 272 Ill. App. 541.) Professor Brannan (Brannan’s Negotiable Instruments Law, 6th Ed., p. 298) in discussing § 20 above quoted says: ‘1 The plain language of this section, read with § 42, indicates that it was the intention of the draftsman and the commissioners to clear up the unnecessary and unpardonable confusion caused by the failure of some of the courts to exercise a little common sense and to recognize mercantile usage. Much of the difficulty found in this subject is purely manufactured and would not trouble a business man for a moment.”